DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given via email on 07/08/2021, and over of the phone on 06/28/2021 from Karan Jhurani, Reg. No. 71,777.


3. The 112(b) rejection to claims 1-21 is withdrawn.
4. Interpretation under the 112(f) to claims 8, 11 and 14 is withdrawn.
5. 
Examiner’s Amendments:

(Currently Amended) A computer implemented method comprising:
receiving, from a user device, a first message comprising a token and analytics data for a resource provided by a publisher, wherein: 
the token comprises a second message comprising (i) a trust score that indicates  or 
the token is encrypted using a first cryptographic key;
 	decrypting the token using a second cryptographic key to obtain the second message;
	determining a measure of trustworthiness for the analytics data in the first message based on (1) the trust score and (2) a comparison of the analytics data in the first message and the portion of the analytics data in the second message; and
 	performing analytics operations using the analytics data in the first message based on the measure of trustworthiness.


7.	(Currently Amended) The computer implemented method of claim 1, further comprising:
 receiving, from a user device, a third message that comprises analytics data for the resource, wherein the third message does not include a token that includes (i) a trust score that indicates or 
 	determining that the third message does not include the token; and
 	in response to determining that the third message does not include the token, identifying the analytics data in the third message as fraudulent.

8.	(Currently Amended) A system, comprising:
 	one or more memory devices storing instructions; and 
 	one or more processors 
 receiving, from a user device, a first message comprising a token and analytics data for a resource provided by a publisher, wherein: 
 the token comprises a second message comprising (i) a trust score that indicates or 
 the token is encrypted using a first cryptographic key;
 decrypting the token using a second cryptographic key to obtain the second message;
 	determining a measure of trustworthiness for the analytics data in the first message based on (1) the trust score and (2) a comparison of the analytics data in the first message and the portion of the analytics data in the second message; and
 	performing analytics operations using the analytics data in the first message based on 

the measure of trustworthiness.


11.	(Currently Amended) The system of claim 8, wherein the one or more processors are configured to perform operations further comprising:  
 determining that the measure of trustworthiness for the analytics data in the first message does not satisfy a threshold; and 
 in response to determining that the measure of trustworthiness for the analytics event data in the first message does not satisfy the threshold, identifying the analytics data in the first message as fraudulent.

14.	(Currently Amended) The system of claim 8, wherein the one or more processors are configured to perform operations further 
 receiving, from a user device, a third message that comprises analytics data for the resource, wherein the third message does not include a token that includes (i) a trust score that indicates 
 	determining that the third message does not include the token; and
 	in response to determining that the third message does not include the token, identifying the analytics data in the third message as fraudulent.

15.	(Currently Amended) A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
 receiving, from a user device, a first message comprising a token and analytics data for a resource provided by a publisher, wherein: 
 the token comprises a second message comprising (i) a trust score that indicates  or 
 the token is encrypted using a first cryptographic key;
 	decrypting the token using a second cryptographic key to obtain the second message;
 	determining a measure of trustworthiness for the analytics data in the first message based on (1) the trust score and (2) a comparison of the analytics data in the first message 
	performing analytics operations using the analytics data in the first message based on the measure of trustworthiness.


18.	(Currently Amended) The non-transitory computer readable medium of claim 15, wherein the instructions cause the one or more processors to perform operations further comprising:
 determining that the measure of trustworthiness for the analytics data in the first message does not satisfy a threshold; and 
 in response to determining that the measure of trustworthiness for the analytics event data in the first message does not satisfy the threshold, identifying the analytics data in the first message as fraudulent.

21.	(Currently Amended) The non-transitory computer readable medium of claim 15, wherein the instructions cause the one or more processors to perform operations further comprising:
 receiving, from a user device, a third message that comprises analytics data for the resource, wherein the third message does not include a token that includes (i) a trust score that indicates  or 
 	determining that the third message does not include the token; and
 	in response to determining that the third message does not include the token, identifying the analytics data in the third message as fraudulent.


6.
Allowable Subject Matter
Claims 1, 7-8, 11, 14-15, 18 and 21 are amended, claims 1-21 are allowed. Prior arts do not read on the following combination of limitations in view of other limitations:
the token comprises a second message comprising (i) a trust score that indicates that user activity on the resource is attributed to a human or an automated computer process and (ii) a portion of the analytics data; the token is encrypted using a first cryptographic key; decrypting the token using a second cryptographic key to obtain the second message; determining a measure of trustworthiness for the analytics data in the first message based on (1) the trust score and (2) a comparison of the analytics data in the first message and the portion of the analytics data in the second message; and performing analytics operations using the analytics data in the first message based on the measure of trustworthiness.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494